In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JOHN FARANO, et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 07 CR 853 — Ronald A. Guzmán, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 19, 2014 — DECIDED APRIL 18, 2014 
                ____________________ 

   Before POSNER, RIPPLE, and KANNE, Circuit Judges. 
    POSNER, Circuit Judge. Robert Brunt, John Farano, Charles 
Murphy,  and  Tracey  Scullark  were  charged  with  mail  and 
wire fraud and Brunt and Scullark also with money launder‐
ing and Farano also with theft of federal government funds. 
18 U.S.C. §§ 641, 1341, 1343, 1957(a). All were crimes relating 
to an elaborate real estate financing fraud scheme in Chicago 
during  the  housing  bubble  of  the  early  2000s.  A  jury  con‐
victed the defendants, and the judge sentenced Brunt to 151 
2                                 Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


months in prison, Farano to 108, Murphy to 72, and Scullark 
to 78. He also ordered them all to pay restitution. 
     We  need  to  describe  the  criminal  scheme.  The  U.S.  De‐
partment of Housing and Urban Development sells proper‐
ties that it owns at a 10 to 30 percent discount if the buyer of 
a property is a certified nonprofit organization that agrees to 
resell  the  property  to  a  low‐  or  moderate‐income  person  or 
family  who  intends  to  live  there.  The  defendants  obtained 
the  properties  from  HUD  by  using  a  HUD‐certified  non‐
profit  named  Westwood  Community  Development,  which 
they corrupted (although surprisingly neither Westwood nor 
its  principals  appear  to  have  been  prosecuted),  to  buy  the 
properties  for  them.  Westwood  in  effect  “fronted”  for  the 
defendants,  who  paid  kickbacks,  sometimes  labeled  “dona‐
tions,”  to  Westwood  personnel  who  assisted  in  the  scheme. 
Having  obtained  the  properties  from  Westwood,  the  defen‐
dants resold them not to persons of low or moderate income 
but  instead  to  persons  who  wanted  to  invest  in  real  estate 
rather  than  use  the  real  estate  they  bought  as  a  place  to  re‐
side.  To  recruit  these  investors  the  defendants  misrepre‐
sented  the  value  of  the  properties  by  promising  to  rehabili‐
tate  them  so  that  they  would  be  worth  even  more,  and  to 
find  tenants  for  the  properties.  Some  of  the  properties  the 
defendants  did  not  rehabilitate  at  all;  the  others  they  gave 
“cosmetic rehabs” of little value. 
    The  investor‐buyers  had  little  or  no  money,  and  so 
needed  large  mortgages  to  finance  their  purchases  of  the 
properties. The defendants obtained the mortgages for them 
by submitting false information to banks regarding the con‐
ditions  of  the  properties  and  the  investors’  assets,  income, 
employment, and intentions to occupy the properties. A loan 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                   3 


officer  at  a  mortgage  brokerage  company  was  bribed  to  as‐
sist  in  the  scheme,  and  appraisers  were  bribed  to  submit 
fraudulent appraisals of the properties. 
     The  defendants  played  different  roles  in  administering 
the scheme. Brunt and Scullark recruited the investors (that 
is,  the  buyers  of  the  properties)  and  the  appraisers,  and 
Brunt arranged for the “cosmetic rehabs,” while Farano and 
Murphy,  who  were  lawyers,  financed  the  transactions—the 
purchase  (from  HUD  via  Westwood)  and  sale  of  properties 
and the bank financing. Farano did the paperwork for many 
of the transactions. Many of the investors were ruined when 
the housing bubble collapsed and the banks lost money as a 
result  of  defaults  because  the  properties  were  now  worth 
less than the unpaid balances of the mortgages on them. 
    All  the  defendants  except  Brunt  asked  to  be  tried  sepa‐
rately from the other defendants. The judge refused, justifia‐
bly, because severance would have caused massive duplica‐
tion  of  effort.  With  severance  the  entire  scheme  in  all  its 
complexity would have had to be proved anew in each case 
by the government’s witnesses, who included investors, ap‐
praisers, and HUD officers. The superior efficiency of trying 
defendants  jointly  in  a  complex  criminal  case  (provided  it 
isn’t so complex that the jury can’t understand it if there are 
multiple defendants) is justification for making the only cri‐
terion for severance “prejudice” to one or more of the defen‐
dants. Fed. R. Crim. P. 14(a). 
   The only claim  of  prejudice  is that the judge’s refusal to 
sever allowed the admission of very damaging inadmissible 
evidence  against  particular  defendants  in  the  form  of  testi‐
mony  by  their  codefendants,  notably  Brunt.  But  their  real 
complaint, as should be apparent from the word “inadmissi‐
4                                Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


ble”  in  the  preceding  sentence,  has  nothing  to  do  with  the 
refusal to sever; it concerns, rather, the judge’s rulings on the 
defendants’  motions  under  Rules  403  and  404(b)  to  exclude 
specific testimony. As the Supreme Court explained in Zafiro 
v.  United  States,  506  U.S.  534,  540  (1993),  “a  defendant  nor‐
mally  would  not  be  entitled  to  exclude  the  testimony  of  a 
former codefendant if the district court did sever their trials, 
and  we  see  no  reason  why  relevant  and  competent  testi‐
mony  would  be  prejudicial  merely  because  the  witness  is 
also a codefendant.” If the judge should have granted some 
of the motions to exclude that he denied, and the defendants 
have challenged those denials and we decide that his rulings 
were erroneous and the errors not harmless, the defendants 
have grounds for reversal of their convictions. Admissibility 
and severance are separate concerns. 
    In the decision that the Supreme Court affirmed in Zafiro, 
we  had  said  that  “persons  charged  in  connection  with  the 
same crime should be tried separately only if there is a seri‐
ous risk that a  joint trial  would prevent  the jury from mak‐
ing  a  reliable  judgment  about  the  guilt  or  innocence  of  one 
or more of the defendants,” as in “a complex case with many 
defendants  some  of  whom  might  be  only  peripherally  in‐
volved in the alleged wrongdoing. The danger is that the bit 
players may not be able to differentiate themselves in the ju‐
rors’ minds from the stars.” 945 F.2d 881, 885 (7th Cir. 1991) 
(emphases  in  original).  This  is  not  such  a  case.  None  of  the 
defendants was a “bit player” in the conspiracy. In fact they 
were  the  principals;  the  bit  players  were  the  investors  who 
misrepresented their ability to repay the mortgage loans that 
they  needed  in  order  to  be  able  to  buy  properties  from  the 
defendants, the bribed loan officer, and the crooked apprais‐
ers. 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                     5 


    Nor was the trial so long or complex that the jury’s ver‐
dict  cannot  be  thought  reliable.  One  can  imagine  a  trial  ex‐
pected to be so long that no employed person could take the 
time off from his job to serve on the jury, with the result that 
the  jury  might  be  unrepresentative.  “Professionals  often 
cannot afford (or their employers will not abide) jury service 
on protracted cases. Consequently, courts frequently excuse 
them upon a showing of undue hardship or extreme incon‐
venience. The hardship results from the projected loss of pay 
over  a  lengthier  trial.  Collectively,  these  two  practices  com‐
bine  to  seriously  suppress  the  percentage  of  persons  with 
higher  education  who  serve  on  juries  in  complex  cases.” 
Franklin Strier, “The Educated Jury: A Proposal for Complex 
Litigation,” 47 DePaul L. Rev. 49, 72–73 (1997); see also “De‐
velopment  in  the  Law—III.  Jury  Selection  and  Composi‐
tion,” 110 Harv. L. Rev. 1443, 1454 (1997); Gordon Van Kessel, 
“Adversary  Excesses  in  the  American  Criminal  Trial,”  67 
Notre  Dame  L.  Rev.  403,  478–79  (1992).  The  trial  in  this  case 
was  long—nine  weeks—but  there  is  no  indication  that  the 
jury  was  incompetent,  by  virtue  of  professional  exemptions 
or hardship exclusions, to render a sound decision. The fact 
that  the  jury  spent  seven  days  deliberating  and  acquitted 
some of the defendants of some of the counts (and a fifth de‐
fendant of the only count against him) suggests that the jury 
was attentive and conscientious. 
    A second situation that we said in our Zafiro opinion may 
require  severance  is  “where  exculpatory  evidence  essential 
to a defendant’s case will be unavailable—or highly prejudi‐
cial  evidence  unavoidable—if  he  is  tried  with  another  de‐
fendant. … There are cases in which a person would refuse 
to testify for a codefendant in a joint trial for fear of incrimi‐
nating  himself,  yet  if  tried  separately  and  convicted  might 
6                                Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


thereafter be willing to testify and might give testimony ex‐
culpating the other defendant.” 945 F.2d at 886. That’s really 
two  situations,  one  in  which  the  defendants  would  oppose 
severance  and  the  other  in  which  the  government  would 
oppose it. Neither one is our case. 
    Our  case  illustrates  a  third  situation  discussed  in  Zafiro, 
that  of  “mutual  antagonism,  finger‐pointing,  and  other 
manifestations  or  characterizations  of  the  effort  of  one  de‐
fendant  to  shift  the  blame  from  himself  to  a  codefendant”; 
but those things, we said, “neither control nor illuminate the 
question  of  severance.”  Id.  Consider  Farano’s  complaints 
about  Brunt’s  testimony  that  Farano  had  used  a  racial  slur 
against him and Scullark, both of whom are black; Farano is 
white.  But  his  lawyer  didn’t  object  to  Brunt’s  testimony 
about the racial slur. He did object to Brunt’s testimony that 
Farano had used his law license for theft; but the judge sus‐
tained  the  objection.  Other  objections  by  Farano  to  Brunt’s 
testimony  were  overruled—but  instead  of  alleging  judicial 
error  in  ruling  on  objections,  Farano  insists  mistakenly  that 
his case should have been severed from Brunt’s. 
    Defendant  Murphy  objects  to  the  introduction  of  evi‐
dence  that  he  claims  would  not  have  been  introduced  had 
Brunt  not  been  on  trial  with  him.  The  evidence  related  to 
Brunt’s rehab of a building on West 72nd Street in Chicago, 
in  connection  with  which  he  obtained  a  loan  of  $155,000 
from  a  title  company  and  used  most  of  it  to  buy  a  Rolls 
Royce. The evidence of his laundering the fraud‐induced re‐
ceipt of the $155,000 by using it to buy the Rolls was used by 
the  government  to  bolster  the  money‐laundering  charge 
against  Brunt;  and  Murphy  was  one  of  Brunt’s  partners  in 
the West 72nd Street project. But he was not accused of par‐
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                   7 


ticipating in Brunt’s fraud or money laundering with respect 
to  the  project.  The  judge  ruled  sensibly  that  the  fact  that 
“Murphy knew how to establish a proper rehabilitation loan 
[for a construction project] in which the funds were paid out 
incrementally  only  after  submission  of  proof  that  the  work 
had actually been done is also evidence that the other trans‐
actions  in  which  he  and  Brunt  collaborated  to  obtain  large 
amounts of money from unsuspecting banks before any reha‐
bilitation  work  was  done  were  deliberately  fraudulent” 
(emphasis  in  original)—contrary  to  Murphy’s  claim  to  be 
unsophisticated  about  real  estate  transactions.  The  procure‐
ment  of  the  rehabilitation  loan  showed  that  Murphy  knew 
what a lawful rehabilitation loan was, implying in turn a so‐
phisticated  knowledge  of  real  estate  transactions.  This  evi‐
dence  would  have  been  admissible  against  Murphy  even  if 
Brunt hadn’t been on trial with him. 
    Brunt  had  been  represented  at  one  time  by  a  lawyer 
named McDermott, and testified that Murphy had attended 
a meeting with him and McDermott during which it became 
clear  that  McDermott,  who  shared  an  office  with  Murphy, 
was  Murphy’s  puppet.  This  testimony,  Murphy  argues, 
forced  him  to  call  McDermott  as  a  witness.  So  McDermott 
testified—and  obligingly  denied  having  been  Murphy’s 
puppet.  So  far,  so  good,  for  Murphy.  But  on  cross‐
examination  McDermott  acknowledged  Murphy’s  presence 
in several of his meetings with Brunt, though he insisted that 
his (that is, McDermott’s) advice to Brunt had been based on 
his independent  professional judgment. There is no  ground 
for thinking that joinder with Brunt, by “forcing” Murphy to 
call  McDermott  as  a  witness,  hurt  Murphy’s  defense;  for 
McDermott’s  testimony  as  a  whole  was  favorable  to  Mur‐
phy. 
8                                Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


    There are other objections to the district judge’s rulings at 
the trial, but they fall with the objections that we’ve already 
discussed. We add that the evidence of the defendants’ guilt 
was overwhelming, and if there were any erroneous rulings 
(which we don’t think there were) they were therefore harm‐
less. We turn to the sentences. 
    Farano  and  Murphy  each  received  a  four‐level  enhance‐
ment of their guidelines sentencing range on the ground that 
each was an organizer or leader of criminal activity in which 
there  were  at  least  five  participants  or  that  was  “otherwise 
extensive.”  U.S.S.G.  § 3B1.1(a).  Both  conditions  were  satis‐
fied. 
    Brunt  and  Scullark,  however,  did  not  receive  the  en‐
hancement.  The  omission  is  puzzling,  but  may  reflect  the 
ambiguity  of  Application  Note  4  to  the  guideline.  It  states 
that  “in  distinguishing  a  leadership  and  organizational  role 
from  one  of  mere  management  or  supervision  …  the  court 
should consider” factors that “include [but are not necessar‐
ily exhausted by] the exercise of decision making authority, 
the nature of participation in the commission of the offense, 
the recruitment of accomplices, the claimed right to a larger 
share of the fruits of the crime, the degree of participation in 
planning  or organizing the offense, the nature and scope of 
the  illegal  activity,  and  the  degree  of  control  and  authority 
exercised over others.” 
    Years ago we observed that this multifactor, open‐ended, 
unweighted  so‐called  test  “contributes  to  the  murk  sur‐
rounding  review  of  § 3B1.1  adjustments.”  United  States  v. 
Mustread,  42  F.3d  1097,  1104  n.  3  (7th  Cir.  1994).  We  elabo‐
rated  our  concerns  in  United  States  v.  Rosales,  716  F.3d  996, 
997 (7th Cir. 2013), complaining that “as with most multifac‐
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                      9 


tor  tests,  the  application  note’s  seven‐factor  test  is  none  too 
clear.  No weighting  of  the factors is  indicated  (so  really the 
‘multifactor  test’  should  be  called  a  ‘list  of  factors’).  And  a 
majority  of  the  factors  are  vague  or  redundant.  That  is  true 
of  ‘the  nature  of  [the  defendant’s]  participation  in  the  com‐
mission  of  the  offense,’  ‘the  degree  of participation in  plan‐
ning or organizing the offense,’ ‘the nature and scope of the 
illegal activity,’ and even ‘the degree of control and author‐
ity exercised over others.’ For what is the difference between 
‘control’  and  ‘authority’?  And  for  that  matter  is  there  a  dif‐
ference between a ‘leader’ and an ‘organizer’? The phrase ‘a 
leadership  and  organizational  role’  appears  to  fuse  them.” 
We  noted  that  “the  apparent  equation  of  ‘organizer’  to 
‘leader’ is another oddity. The ‘organizer’ of an entire enter‐
prise would usually be thought the person who had started 
it; he might not be running it; he might not be a leader.” Id. 
at 998. 
    We  don’t  understand  the  singling  out  of  Farano  and 
Murphy  as  the  sole  leaders  or  organizers  of  the  fraudulent 
scheme. The gang had officers and enlisted men. The officers 
were our four defendants. The enlisted men were the buyers 
who  misrepresented their financial situation, the bribed  ap‐
praisers,  and  the  bribed  loan  officer.  The  four  defendants 
were  all  leaders,  though  they  led  in  different  domains.  The 
lawyers, Farano and Murphy, played the decisive role in the 
financial  negotiations  with  Westwood  and  the  banks.  Brunt 
and  Scullark  were  responsible  for  recruiting  investors  (the 
buyers  of  the  properties)  and  appraisers.  Brunt  also  dealt 
with  Westwood  and  managed  the  cosmetic  rehabs,  which 
doubtless  meant  that  he  was  in  charge  of  workers  who 
didn’t know they were assisting in a fraud. But in determin‐
ing how extensive a criminal enterprise is for purposes of the 
10                               Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


leader/organizer  enhancement,  “unknowing  …  outsiders” 
assisting  the  enterprise  count.  U.S.S.G.  § 3B1.1,  Application 
Note 3.  
    Scullark might have been thought a manager or supervi‐
sor,  a  type  of  leader  who  receives  only  a  three‐level  en‐
hancement.  U.S.S.G.  § 3B1.1(b);  see  also  United  States  v.  Fi‐
gueroa, 682 F.3d 694, 695–97 (7th Cir. 2012). The government 
sought a four‐level enhancement for Brunt, but no enhance‐
ment  for  Scullark,  though  her  presentence  report  had  rec‐
ommended  the  three‐level  enhancement  for  her.  The  judge 
imposed no section 3B1.1 enhancement on either one. This is 
especially  puzzling  with  regard  to  Brunt,  who  according  to 
his presentence report had “organized and led the nominee 
buyers’  activities,  the  submission  of  loan  applications,  and 
gave  specific  directives  to  Defendants  Scullark,  D’Aifallah, 
and Jackson. In addition, Defendant Brunt was primarily re‐
sponsible  for  identifying properties  to  acquire. … Although 
each defendant participated in the scheme of their own voli‐
tion,  it  was  Defendant  Brunt  that  brought  the  parties  to‐
gether. Without Defendant Brunt, neither Defendant Farano 
or Defendant Murphy had knowledge of the specific proper‐
ties  or  had  relationships  with  an  appraiser  and  loan  officer 
who would readily participate in the scheme; not to mention 
Defendant  Brunt’s  relationship  with  the  individuals  who 
served  as  nominee  buyers,  who  appear  to  have  been  easily 
duped  by  the  defendants.”  But  the  government  has  not  ap‐
pealed the denial of the enhancement. 
   The length of the defendants’ prison sentences was influ‐
enced by the amount of loss that the district judge found had 
been caused by the fraudulent scheme. See U.S.S.G. § 2B1.1. 
There were losses of two types: losses to the banks that made 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                 11 


mortgage  loans  to  the  investors  because  of  misrepresenta‐
tions of the investors’ financial situation, and losses to HUD 
equal to the 10 to 30 percent discount at which it sold prop‐
erties to Westwood that were never used to provide low‐ or 
moderate‐income housing. 
    All four defendants object that the losses to the banks of‐
ten occurred after the properties that secured the bank loans 
had been refinanced. (In the case of five such properties, the 
losses  attributed  to  the  defendants  were  $768,450.)  Suppose 
one  of  the  investors  had  bought  a  property  for  $80,000 
nominally from Westwood but actually from the defendants, 
obtained  a  $100,000  mortgage  on  the  basis  of  a  phony  ap‐
praisal,  and  later  refinanced  the  property  by  obtaining  a 
$110,000 mortgage from another bank, replacing the original 
mortgage.  And  suppose  that  later  still,  when  the  bubble 
burst,  the  mortgagor  defaulted  and  the  mortgagee  fore‐
closed, but at the foreclosure sale the property brought only 
$60,000. The government in such a case would assess the loss 
as  $40,000  ($100,000  original  loan  amount,  minus  $60,000 
foreclosure  sale  proceeds),  but  would  ignore  the  further 
$10,000 loss to the refinancing bank. The $40,000 loss would 
also have been incurred by the refinancing banks rather than 
by  the  banks  with  which  the  defendants  had  dealt;  and  the 
defendants argue that refinancing breaks the causal link be‐
tween the original fraud and the loss. 
    Not  true.  United  States  v.  Morris,  80  F.3d  1151,  1171–72 
(7th Cir. 1996). Actual loss is defined as “reasonably foresee‐
able  pecuniary  harm  that  resulted  from  the  offense,”  and 
“reasonably  foreseeable  pecuniary  harm”  as  “pecuniary 
harm  that  the  defendant  knew  or,  under  the  circumstances, 
reasonably should have known, was a potential result of the 
12                               Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


offense.”  U.S.S.G.  § 2B1.1,  Application  Notes  3(A)(i),  (iv). 
The  defendants  knew  that  the  properties  were  overpriced 
and  that  the  buyers  (the  “investors”)  were  underfinanced. 
They  could  therefore  foresee  the  likelihood  of  default  and 
consequent loss. 
   The  additional  loss—the  $10,000  in  our  example  for 
which  the  defendants  were  not  punished—had  resulted 
from the decision to refinance, a decision that may well have 
been  influenced  by  factors,  such  as  declining  interest  rates, 
that  the  defendants  couldn’t  be  assumed  to  have  foreseen; 
and  so  for  that  incremental  loss  they  would  not  be  held  re‐
sponsible.  But  there  could  be  no  doubt  that  they  were  re‐
sponsible  for  the  $40,000  loss,  which  would  have  been  a 
foreseeable loss to the first lender had the borrower not refi‐
nanced. 
    The judge assessed the loss to HUD as the amount of the 
discounts that HUD gave Westwood on the sales of proper‐
ties  intended,  HUD  thought—as  it  was  the  motivation  for 
the  discount—for  low‐  and  moderate‐income  housing,  yet 
never used for that purpose because the defendants sold the 
discounted  properties  to  investors  who  had  no  interest  in 
providing  low‐  or  moderate‐income  housing.  The  defen‐
dants  argue  that  HUD  lost  nothing  because  it  would  have 
sold the properties at a discount to someone else. The argu‐
ment is unsound. HUD was led to believe that it was buying 
something  of  value  to  it  for  the  amount  of  the  discounts, 
namely  low‐  and  moderate‐income  housing;  and  the  defen‐
dants  stole  the  money,  thus  depriving  HUD  of  a  thing  of 
value that had been promised. It’s as if you order a product, 
pay for it in advance, but never receive it, because the prod‐
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                  13 


uct  is  stolen  en  route  to  you.  The  money  you  pay  to  buy  a 
product you never receive is a loss. 
    Of  course  the  defendants  could  not  have  foreseen  the 
precise loss to the lenders (as distinct from the loss to HUD), 
because, while they must have known that the buyers of the 
properties  were  very  likely  to  default,  having  overpaid  for 
the  properties  with  fraudulently  obtained  mortgage  loans, 
they  could  not  know  what  the  properties  would  bring  at  a 
foreclosure  sale,  given  uncertainty  about  future  real  estate 
prices.  Far  more  financially  sophisticated  people  than  the 
defendants,  employed  at  companies  like  Bear  Stearns,  Leh‐
man Brothers, and American International Group, also failed 
to  predict  the  housing  crash.  But  remember  that  the  loss 
guideline  requires  only  a  “pecuniary  harm  that  the  defen‐
dant  knew  or,  under  the  circumstances,  reasonably  should 
have known, was a potential result of the offense.” U.S.S.G. 
§ 2B1.1,  Application  Note  3(a)(iv).  The  key  word  is  “poten‐
tial,” which means “could happen.” The losses to the lenders 
were a “potential result” of the defendants’ fraud, as the de‐
fendants well knew. 
    The  last  issue  involves  the  judge’s  calculation  of  the 
amount  of  restitution  that  the  defendants  were  ordered  to 
pay.  Remember  that  in  calculating  loss  for  purposes  of  de‐
termining  the  defendants’  prison  sentences,  the  judge  had 
ignored the loss to banks that refinanced properties sold by 
the defendants,  as distinct from  the loss that the banks that 
had  originally  financed  the  sales  would  have  incurred  had 
those  banks’  mortgages  not  been  refinanced.  Yet  the  lesser 
loss,  the  loss  the  judge  used  in  calculating  the  defendants’ 
prison sentences, had actually been borne by the refinancing 
banks, as we know; for the original lenders had been repaid 
14                               Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


when their loans were refinanced. And so the judge also in‐
cluded  as  victims  entitled  to  restitution  the  refinancing 
banks,  but  deemed  them  entitled  to  restitution  only  for  the 
initial loss, the loss the first tier of banks would have borne 
had  their  loans  not  been  repaid.  In  our  example  of  a  prop‐
erty  on  which  the  first  bank  had  lent  $100,000  and  the  refi‐
nancing  bank  $110,000  and  the  property  went  into  default 
and brought only $60,000 at the foreclosure sale, the loss in‐
dependent of the refinancing was $40,000, and that would be 
the amount of restitution ordered. 
    In  arguing  for  restitution  to  the  refinancing  banks,  the 
government  confounds  loss  amount,  which  requires  only 
“pecuniary harm that the defendant knew or, under the cir‐
cumstances, reasonably should have known, was a potential 
result  of  the  offense,”  U.S.S.G.  § 2B1.1,  Application  Note 
3(A)(iv), with restitution, authorized only for a “victim,” de‐
fined as “a person directly and proximately harmed as a re‐
sult  of  the”  defendant’s  crime.  18  U.S.C.  § 3663A(a)(2);  see 
United States v. Shepard, 269 F.3d 884, 886–87 (7th Cir. 2001); 
cf. United States v. Donaby, 349 F.3d 1046, 1053 (7th Cir. 2003); 
United States v. Marino, 654 F.3d 310, 319 (2d Cir. 2011). The 
refinancing banks may have  been  caught up in  the housing 
bubble  and  willing  therefore  to  make  “liars’  loans,”  that  is, 
loans made without requiring proof of ability to repay. The 
$110,000  loan  in  our  example  may  have  been  such  a  loan. 
But  banks  making  such  loans  would  be  coauthors  of  their 
loss,  since  had  they  required  proof  of  financial  soundness 
from  the  borrowers  they  would  not  have  refinanced  the 
properties in question. 
   United  States  v.  Yeung,  672  F.3d  594,  603  (9th  Cir.  2012), 
held  that  banks  that  had  bought  fraudulently  obtained 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                      15 


mortgages  were  victims  of  the  fraud  entitled  to  restitution 
because  as  part  of  the  defendant’s  fraud  “the  borrower  for 
each  loan  had  misrepresented  his  financial  ability  to  repay 
the loan” and the banks had relied on that fraudulent infor‐
mation, which had been concocted by Yeung. There is as yet 
no  evidence  in  this  case  of  such  reliance  by  the  refinancing 
banks,  and  in  its  absence  those  banks  cannot  be  counted  as 
“victims”  for  restitution  purposes,  though  their  loss  is  loss 
under  section  2B1.1  and  thus  usable  in  determining  the  de‐
fendants’ prison sentences.  
     A  second  question  concerning  restitution  concerns  the 
method  of  calculating  it  for  victims  entitled  to  restitution. 
The defendants argue that the method used was wrong, cit‐
ing  United  States  v.  Robers,  698  F.3d  937,  939  (7th  Cir.  2012), 
cert.  granted,  134  S.  Ct.  470  (2013).  The  victims  in  that  case 
were a mortgage lender and a mortgage guarantor (for sim‐
plicity we’ll call them both “mortgagees”). They correspond 
to  the  defrauded  banks  in  our  case.  As  a  result  of  Robers’s 
fraud, the properties were worth less than the balance of the 
mortgages and so the mortgagees could not recover the bal‐
ance when the mortgagors defaulted. The restitution statute 
entitles  a  victim  to  “the  value  of  the  [victim’s]  property  on 
the  date  of  sentencing,  less  the  value  (as  of  the  date  the 
property  is  returned)  of  any  part  of  the  property  that  is  re‐
turned.”  18  U.S.C.  §§ 3663A(b)(1)(B)(i)(II),  (ii).  The  question 
was  whether  “the  date  the  property  is  returned”  should  be 
the  date  of  the  foreclosure  or,  later,  when  the  property  is 
sold (presumably by the mortgagee, on the assumption that 
the mortgagee had acquired title to the property at the fore‐
closure  sale).  We  held  that  it  was  the  latter.  Four  circuits 
agree  with  this  approach,  United  States  v.  Statman,  604  F.3d 
529, 538 (8th Cir. 2010); United States v. James, 564 F.3d 1237, 
16                                Nos. 12‐3007, ‐3178, ‐3180, ‐3276 


1244–47,  (10th  Cir.  2009);  United  States  v.  Innarelli,  524  F.3d 
286, 294 (1st Cir. 2008); United States v. Himler, 355 F.3d 735, 
745 (3d Cir. 2004), and maybe a fifth. See United States v. Boc‐
cagna,  450  F.3d  107,  115–20  (2d  Cir.  2006).  Two  disagree. 
United  States  v.  Holley,  23  F.3d  902,  914–15  (5th  Cir.  1994); 
United  States  v.  Smith,  944  F.2d  618,  625–26  (9th  Cir.  1991). 
The Supreme Court will decide; until it does, we’ll stick with 
our Robers decision. 
     Since  the  refinancing  banks  probably  were  not  victims 
and  therefore  were  not  entitled  to  restitution,  the  choice  of 
the  transaction  date  to  use  to  measure  the  restitution  that 
would  have  been  due  them  had  they  been  victims  is  irrele‐
vant.  But  not  all  the  banks  awarded  restitution  were  refi‐
nancers—some  were  owners  of  the  original  mortgages,  and 
thus  entitled  to  restitution.  Robers  would  make  the  amount 
of that restitution the loss the banks suffered when they sold 
the  properties  that  they  acquired  after  they  foreclosed  their 
mortgages, just as the district court calculated.  
     That  completes  our  analysis  of  the  colorable  issues  pre‐
sented  by  the  defendants.  We  affirm  the  judgments  against 
them  except  for  the  order  of  restitution  to  the  refinancing 
lenders,  which  we  vacate.  The  district  judge  will  have  to 
consider evidence on whether the refinancing banks that are 
seeking  restitution  had  based  their  refinancing  decision  in 
whole  or  part  on  fraudulent  representations  by  the  defen‐
dants, and, depending on the outcome of that consideration, 
the judge may have to recalculate the restitution that the de‐
fendants owe. And of course should the Supreme Court re‐
verse  or  modify  our  decision  in  the  Robers  case,  the  judge 
will  be  guided  by  the  Court’s  opinion  rather  than  by  this 
opinion in calculating the amount of restitution. 
Nos. 12‐3007, ‐3178, ‐3180, ‐3276                                   17 


     We  would  be  remiss  if  we  ended  this  opinion  without 
expressing our concern with the length of time that this case 
has taken to reach us—six and a half years since indictment. 
The initial delays were attributable largely to the complexity 
of  the  government’s  investigation  of  the  defendants,  which 
continued after the indictment was returned and resulted in 
a  superseding  indictment  that  added  Murphy  as  a  defen‐
dant.  Trial  was  scheduled  to  begin  on  January  31,  2011—
already more than three years since the initial indictment—
but  on  the  eve  of  trial  Brunt  switched  lawyers,  and  as  a  re‐
sult  the  trial  was  postponed  nine  months;  it  shouldn’t  have 
been postponed that long for that reason. The trial took nine 
weeks,  and  after  that  the  defendants  were  allowed  two 
months  for  briefing  their  motions  for  acquittal,  which  was 
followed  seven  months  later  by  sentencing.  The  defendants 
filed their notices of appeal in July 2012, other than Murphy, 
who  filed  in  October  of  that  year.  The  defendants’  lawyers 
than  withdrew,  and  new  counsel  were  appointed.  The  ap‐
peal  was  not  argued  until  19  months  after  the  original  no‐
tices  of  appeal.  The  delay  troubles  us,  especially  as  there 
must now be further proceedings in the district court. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.